JOHNSON, Judge.
Petition for Habeas Corpus was filed alleging that Rocke Durham, a juvenile was being detained in custody without lawful authority. This Court referred the matter to Circuit Judge Carroll W. Fussell, as Commissioner, to take testimony relating thereto and to make recommendations to this Court. Such testimony was taken and transcript thereof filed with this Court along with the Commissioner’s recommendations.
We have examined the transcript of the testimony taken by and before the Commissioner and have duly considered his recommendations and concur in his findings and recommendations.
It appears from the transcript and we so find that the Juvenile Court did not *857comply with the requisites of the Florida Statutes on the matter of hearings before entering his Commitment Order.
It is the conclusion of this Court that the Order or Orders finding the said juvenile, Rocke Durham, to be delinquent and committing him to the Industrial School for Boys at Marianna, should be vacated and set aside and said juvenile be released from further custody by reason thereof.
The cost of the Court Reporter for services in connection with the Commissioner’s investigation in this matter in the amount of $159.25, shall be paid by the County of Marion, State of Florida, from the account appropriated to the Juvenile Court of said County, or such other funds as the County may desire.
The Writ of Habeas Corpus shall issue in accordance with the views expressed herein.
WIGGINTON, C. J., and SPECTOR, J., concur.